DK SINOPHARMA, INC. DONGXING BUILDING, 4TH FLOOR NO.1 XINKE ROAD, XI’AN, THE PEOPLE’S REPUBLIC OF CHINA 710043 April 27, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Jim B. Rosenberg – Senior Assistant Chief Accountant Mary Mast – Senior Staff Accountant Vanessa Robertson – Staff Accountant Re:DK Sinopharma, Inc. Form 10-K for the Fiscal Year ended September 30, 2009 Forms 8-K and 8-K/A filed May 10, 2010 and May 21, 2010 Form 10-Q for the Quarterly Period ended June 30, 2010 File No. 333-156302 Ladies and Gentlemen: As per the oral conversation between the reviewing Staff of the Commission and the Company’s outside legal counsel on April 25, 2011, DK Sinopharma, Inc. (the “Company”) acknowledges receipt of the Staff’s letter dated March 17, 2011 (the "Comment Letter") relating to the Form 10-K for the fiscal year ended September 30, 2009 (the “2009 10-K”), the Forms Form 8-K and Form 8-K/A filed on May 10, 2010 and May 21, 2010, respectively (collectively, the “8-K”) and the Forms 10-Q and 10-Q/A for the quarterly period ended June 30, 2010 (collectively, the “June 2010 10-Q”).While the Comment Letter requests a response from the Company within ten business days of the Comment Letter, as set forth in the Company’s Current Report on Form 8-K filed with the Commission on April 12, 2011, the Company’s independent auditors resigned its engagement with the Company effective April 8, 2011.The Company will not be in a position to respond to the Comment Letter until such time as the Company’s engages a new independent auditor. Very truly yours, By: /s/ Dongke Zhao Dongke Zhao Chief Executive Officer cc:Marc Ross, Sichenzia Ross Friedman Ference LLP
